Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 1 of 24 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

                                             )
DALE HARTKEMEYER (AKA SEIGEN) )
                                             )
                Plaintiff,                   )
                                             )
        v.                                   )   Case No. ________________
                                             )
WILLIAM P. BARR, in his official             )
capacity as the Attorney General of the      )
United States; MICHAEL CARVAJAL, in )
his official capacity as the Director of the )
Federal Bureau of Prisons; and T.J.          )
WATSON, in his official capacity as          )
Complex Warden for Terre Haute Federal )
Correctional Complex,                        )
                                             )
                Defendants.                  )
                                             )


           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 2 of 24 PageID #: 2




                                           INTRODUCTION

        1.      In the midst of a global pandemic, with escalating cases arising around the country,

the United States Government plans to carry out back-to-back executions at United States

Penitentiary, Terre Haute (“USP Terre Haute”) 1—a prison with a documented COVID-19

outbreak. After nearly two decades without carrying out any executions, the Government now

seeks to rush forward with three executions in the month of July, each likely to spread new

infections to participants and witnesses, prison staff, prisoners, and the community where the

prison is located, as well as to the communities across the country from which participants and

witnesses will travel for the executions. The State of Missouri is the only jurisdiction in the United

States that has carried out an execution since the President declared COVID-19 a national

emergency on March 13, 2020. 2 The Missouri prison where that execution occurred on May 19,

2020, saw an outbreak of 21 COVID-19 infections in the weeks after the execution. 3 The Federal

Government’s extensive and large-scale plans for the executions amplify the risk posed by the

executions. Each execution will require the travel, movement, and congregation of hundreds of

individuals, including the families of the victims and the death row prisoners, scores of correctional

officers, members of local and national media, as well as large numbers of witnesses and legal

counsel from around the country.

        2.      This reckless plan should be troubling for anyone involved. For the Venerable

Seigen Hartkemeyer (aka Dale Hartkemeyer), a Buddhist priest and spiritual advisor of eleven

years to death row prisoner Wesley Purkey, it presents an untenable conflict—Rev. Hartkemeyer


1
  Together with Federal Correctional Institution, Terre Haute (“FCI Terre Haute”), USP Terre Haute forms the
Federal Correctional Complex, Terre Haute (“FCC Terre Haute”).
2
  COVID-19 Emergency Declaration, FEMA (Mar. 13, 2020), https://www.fema.gov/news-
release/2020/03/13/covid-19-emergency-declaration.
3
  Bobby Radford, COVID-19 Outbreak Confirmed at Prison in Bonne Terre, Daily Journal Online (June 19, 2020),
https://dailyjournalonline.com/news/local/govt-and-politics/covid-19-outbreak-confirmed-at-prison-in-bonne-
terre/article_c7222072-e242-513d-871a-c63a9c30cfbc.html.

                                                      2
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 3 of 24 PageID #: 3




must decide whether to risk his own life in order to exercise his religious obligation to be present

for Mr. Purkey’s execution. Rev. Hartkemeyer is 68 years old. As a result of his age alone, he is

especially vulnerable to COVID-19. Even more troubling, Rev. Hartkemeyer had severe and

recurring cases of bronchitis in 2019, and has a history of pleurisy, an illness that causes severe

lung infection and impedes his ability to breathe. As a result of his medical vulnerabilities, Rev.

Hartkemeyer faces a grave risk of serious illness and death should he contract the virus. The

Government violates Rev. Hartkemeyer’s right to the free exercise of religion by using its

discretionary power to schedule Mr. Purkey’s execution in a time and place where it cannot

guarantee the safety of those individuals entitled to attend the execution, like Rev. Hartkemeyer.

This Court should intervene and grant emergency injunctive relief, requiring the Government to

postpone Mr. Purkey’s execution until it can be carried out without burdening Rev. Hartkemeyer’s

rights.

                                             PARTIES

          3.   Plaintiff Hartkemeyer is a Buddhist priest who serves as spiritual advisor to death

row prisoner Wesley Purkey. Plaintiff Hartkemeyer is a United States Citizen and resides in

Bloomington, Indiana.

          4.   Defendant William P. Barr is the Attorney General of the United States. He

scheduled Mr. Purkey’s execution for July 15, 2020 and has responsibility over carrying out death

sentences against federal prisoners. Defendant Barr maintains an office in Washington, D.C. and

is sued in his official capacity for the purpose of obtaining declaratory and injunctive relief.

          5.   Defendant Michael Carvajal is the Acting Director of the Federal Bureau of Prisons

(“BOP”). He is responsible for the supervision and operation of all federal prisons, including USP

Terre Haute, where Mr. Purkey is scheduled to be executed on July 15, 2020. Defendant Carvajal



                                                  3
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 4 of 24 PageID #: 4




maintains an office in Washington, D.C. and is sued in his official capacity for the purpose of

obtaining declaratory and injunctive relief.

        6.      Defendant T.J. Watson is the Complex Warden for the Federal Correctional

Complex, Terre Haute (“FCC Terre Haute”). Defendant Watson maintains an office in Terre

Haute, Indiana and is sued in his official capacity for the purpose of obtaining declaratory and

injunctive relief.

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction over this matter under 28 U.S.C. § 1331

(federal question jurisdiction). Plaintiff Hartkemeyer seeks injunctive and declaratory relief under

28 U.S.C. § 2201 and 28 U.S.C. § 2202.

        8.      Venue lies in the Southern District of Indiana, the judicial district in which Plaintiff

resides, and where the federal prison, FCC Terre Haute is located. Venue is also appropriate under

28 U.S.C. § 1391, as venue is proper in any district in which a defendant resides.

                                    STATEMENT OF FACTS

                  COVID-19 is a Dangerous and Potentially Fatal Disease,
     Particularly for the Elderly and Those with Certain Underlying Health Conditions

        9.      COVID-19 is a highly contagious and deadly respiratory disease caused by a novel

coronavirus (SARS-CoV-2). The death rate of COVID-19 is estimated to be several times higher




                                                   4
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 5 of 24 PageID #: 5




than that of the common flu that kills thousands a year. 4 The World Health Organization estimates

that one in five people who contract the disease requires hospitalization. 5

        10.      COVID-19 is particularly dangerous to people who are 50 years of age and older. 6

The risk of hospitalization due to COVID-19 increases significantly beginning at age 50.

According to the Centers for Disease Control and Prevention (“CDC”), 84.6 per 100,000 patients

aged 40-49 years are hospitalized due to COVID-19. That rate increases to 136.1 per 100,000 for

patients aged 50-64 years; to 198.7 per 100,000 for patients aged 65-74 years; and to 329.3 per

100,000 for patients aged 75-84 years. 7

        11.      The risk of death from COVID-19 also increases with age, rising significantly after

age 50. Patients aged 40-49 account for 2.9 percent of all COVID-19 deaths. Patients aged 50-64

account for 15 percent of COVID-19 deaths; patients aged 65-74 account for 20.6 percent of

deaths; and patients aged 75-84 account for 26.1 percent of deaths. 8




4
  The University of Tennessee Health Science Center estimates the fatality rate may be as high as 3.4 percent and
notes that the novel coronavirus and COVID-19 are “100s of times worse than influenza.” Expert Responses,
University of Tennessee Health Science Center, https://uthsc.edu/coronavirus/expert-responses.php (last visited June
30, 2020). As of June 30, 2020, there were 10,434,835 confirmed cases globally, with 509,779 deaths and
5,322,785 recoveries. Coronavirus COVID-19 Global Cases by the Center for Systems Science and Engineering at
Johns Hopkins University, Johns Hopkins University School of Medicine, https://cutt.ly/StEyn2U; see also
Coronavirus disease 2019 (COVID-19), UpToDate, https://cutt.ly/GtJYSkj (as of May 15, 2020, estimated overall
fatality rate of 2.3 percent globally).
5
  Q&A on Coronaviruses (COVID-19), “Should I Worry About COVID-19?,” World Health Organization,
https://cutt.ly/YtEyrxl (last visited May 19, 2020).
6
  Shikha Garg et al., Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-Confirmed
Coronavirus Disease 2019 – COVID-NET, 14 States, March 1-30, 2020, 69 MMWR 458, 458 (2019), available at
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6915e3-H.pdf (during first month of U.S. surveillance, 74.5
percent of hospitalized COVID-19 patients were aged 50 years or older).
7
  Centers for Disease Control and Prevention, Older Adults (updated June 25, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.
8
  Centers for Disease Control and Prevention, Demographic Trends of COVID-19 cases and deaths in the US
reported to CDC (updated June 29, 2020), https://www.cdc.gov/covid-data-tracker/index.html#demographics.


                                                         5
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 6 of 24 PageID #: 6




        12.      The CDC has also identified people with particular medical conditions, including

serious heart conditions or chronic lung diseases, as being especially vulnerable to severe illness

or death from COVID-19. 9

        13.      Rev. Hartkemeyer is 68 years old. He has suffered a variety of lung ailments,

including two severe bouts of bronchitis in 2019, and has a history of pleurisy, a lung condition

that causes severe lung inflammation and inhibits breathing. Rev. Hartkemeyer is thus at higher

risk of developing severe complications should he contract COVID-19.

        14.      Patients who experience severe infections from COVID-19 require supportive care,

including recourse to scarce medical equipment and specialized care providers who are able to

monitor and implement such care. This level of support can exceed local health-care resources.

        15.      Patients who survive severe COVID-19 infections often require extensive

rehabilitation to mitigate neurological damage and the loss of respiratory capacity. Many who

suffer from severe infections will likely experience lifelong limitations and disabilities.

        16.      Although public health officials are optimistic that a COVID-19 vaccine may be

available as soon as early winter 2021, there is currently no available vaccine or effective

treatment. 10

        17.      The disease is spread by airborne droplets released by infected individuals. Infected

droplets can survive on surfaces for some period of time, ranging from four hours to up to three




9
   Centers for Disease Control and Prevention, People of Any Age with Underlying Medical Conditions (updated
June 25, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html.
10
   Andrew Mach, Covid-19 Transmission Surges as States Continue Reopening, Bloomberg,
https://www.bloomberg.com/news/newsletters/2020-06-24/covid-19-transmission-surges-as-states-continue-
reopening (last visited June 29, 2020).


                                                       6
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 7 of 24 PageID #: 7




days on some surfaces. There is growing evidence that the virus may also spread through fecal

matter. 11

        18.      Infected persons may begin to experience signs and symptoms two to fourteen days

after exposure. A significant number of infected persons are asymptomatic, however, and do not

ever exhibit symptoms. Both asymptomatic and pre-symptomatic individuals can unwittingly

transmit the disease.

               COVID-19 Spreads Rapidly in the Absence of Proper Precautions,
                         and is Notoriously Contagious in Prisons

        19.      Since states have begun reopening and relaxing social distancing requirements in

public spaces, there have been a rising number of cases around the country. Twenty-two states

that had a downward trajectory in the daily number of new cases saw cases start to climb again in

mid-June.12 On June 25, 2020, 39,327 new COVID-19 infections were reported by state health

departments across the United States – surpassing the previous single-day records of 38,115, cases

which was set the day before. 13 Recognizing the threat of further relaxing social distancing

mandates, a growing number of states have paused their plans to reopen. 14 Some have even begun

reimposing restrictions they had lifted earlier. On June 26, 2020, for example, Texas re-closed

bars and reduced restaurant capacity to 50 percent, and Florida took similar measures as daily case

counts hit an all-time high in both states. 15 Governor Eric Holcomb’s office acknowledged the

11
   Jordan Hindson, COVID-19: Faecal-Oral Transmission?, Nature (Mar. 25, 2020),
https://www.nature.com/articles/s41575-020-0295-7.
12
   Julie Bosman and Mitch Smith, Coronavirus Cases Spike Across Sun Belt as Economy Lurches into Motion, N.Y.
Times (updated June 18, 2020), https://www.nytimes.com/2020/06/14/us/coronavirus-united-states.html.
13
   Hanna Knowles, et al., U.S. sets another single-day record for new coronavirus cases, Washington Post (June 25,
2020), https://www.washingtonpost.com/nation/2020/06/25/coronavirus-live-updates-us/.
14
   Jasmine C Lee, et al., See How All 50 States Are Reopening and Closing Again), N.Y. Times (updated June 26,
2020), https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html (Michigan, Oregon, Idaho,
Nevada, New Mexico, Arkansas, Louisiana, North Carolina, and Delaware among the states to pause reopening
plans).
15
   Corky Siemasko, Texas and Florida Close Bars After Explosion of COVID-19 Cases, NBC News (June 26, 2020)
https://www.nbcnews.com/news/us-news/texas-close-bars-limit-restaurant-dining-due-explosion-covid-19-


                                                        7
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 8 of 24 PageID #: 8




potential need for Indiana, too, to postpone its reopening plan and “return to an earlier stage of the

governor’s Back on Track roadmap.” 16

        20.      It is well established that the risk of exposure to and transmission of infectious

diseases, as well as the potential harm to those who become infected, is significantly higher in jails

and prisons than in the community. 17 Shared bunkrooms, bathrooms, showers and cafeterias in

small, densely packed enclosed spaces makes social distancing—a cornerstone of reducing

transmission of COVID-19—impossible for prisoners, staff, and visitors alike. Lack of sufficient

soap and hand sanitizer prevents prisoners from maintaining the level of hygiene recommended

by public health officials to combat the spread of the disease. Additionally, poor ventilation

systems—a hallmark of carceral settings—only further facilitate the transmission of COVID-19,

an airborne illness.

        21.      For these reasons, it is no surprise that “the nation’s top five Covid-19 hot spots are

all correctional facilities.” 18 Because asymptomatic individuals can spread the disease, universal

testing and contact tracing is critical for prisons to gain an effective handle on the scope of the

outbreak and take the appropriate quarantine measures. 19 Several prisons that have conducted

universal testing after initially only conducting limited, symptomatic testing reported astonishingly




n1232233.
16
   Megan Sanctorum, Some States See Spike in New COVID-19 Cases. Could Indiana be Next, RTV6 (June 16,
2020), https://www.theindychannel.com/news/coronavirus/some-states-see-spike-in-new-covid-19-cases-could-
indiana-be-next.
17
   See John E. Dannenberg, Prisons as Incubators and Spreaders of Disease and Illness, Prison Legal News (Aug.
15, 2007), https://www.prisonlegalnews.org/news/2007/aug/15/prisons-as-incubators-and-spreaders-of-disease-and-
illness/ (discussing that jails and prisons “have become breeding grounds for infectious epidemics, with severe
consequences for both prisoners and the public alike”).
18
   The Coronavirus Crisis Inside Prisons Won’t Stay Behind Bars, N.Y. Times (June 25, 2020),
https://www.nytimes.com/2020/06/25/opinion/coronavirus-prisons-compassionate-release.html.
19
   See Cary Aspinwall & Jospeph Neff, These Prisons Are Doing Mass Testing For COVID-19—And Finding Mass
Infections, The Marshall Project (Apr. 24, 2020), https://www.themarshallproject.org/2020/04/24/these-prisons-are-
doing-mass-testing-for-covid-19-and-finding-mass-infections.


                                                        8
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 9 of 24 PageID #: 9




high infection rates. When the Montgomery County Correctional Facility in Pennsylvania tested all

its prisoners in late April, for example, it found 30 times more cases than previously detected by

testing only symptomatic detainees.20 Based on universal testing at Neuse state prison in Goldsboro,

North Carolina, the number of reported COVID-19 infections jumped from 39 to 444 within one

week. 21 After widespread testing at Marion Correctional Institution in Ohio, nearly 80 percent of

its prisoner population was found to have COVID-19. 22

        22.      Responding to the COVID-19 crisis, Defendants implemented drastic policy

changes to restrict movement in and out of prisons to combat the spread of the virus, even before

there were any positive cases reported from USP Terre Haute. On March 19, 2020, for example,

the BOP suspended prisoner internal movement “with limited exceptions”—a policy still in place

today. 23 On March 26, 2020, Defendant Barr issued a Memorandum directing the prioritization

of “home confinement for inmates seeking transfer in connection with the ongoing COVID-19

pandemic.” 24 A week later, Defendant Barr issued yet another memorandum, recognizing the

“significant levels of infection at several of our facilities” and again stressing “the use of home

confinement as a tool for combatting the dangers that COVID-19 poses to our vulnerable

inmates.” 25


20
   Jeremy Roebuck, Montgomery County’s jail tested every inmate for Covid-19 – and found 30 times more cases
than previously known, The Philadelphia Inquirer (Apr. 28, 2020), https://www.inquirer.com/news/coronavirus-
testing-montgomery-county-jail-asymptomatic-philadelphia-prisons-20200428.html.
21
   Kevin Johnson, Mass virus testing in state prions reveals hidden asymptomatic infections; feds join effort, USA
Today (updated Apr. 27, 2020), https://www.usatoday.com/story/news/politics/2020/04/25/coronavirus-testing-
prisons-reveals-hidden-asymptomatic-infections/3003307001/.
22
   73% of inmates at an Ohio prison test positive for coronavirus, NPR (Apr. 20, 2020),
https://www.npr.org/sections/coronavirus-live-updates/2020/04/20/838943211/73-of-inmates-at-an-ohio-prison-test-
positive-for-coronavirus.
23
   Updates to BOP COVID-19 Action Plan, Federal Bureau of Prisons (last visited June 28, 2020)
https://www.bop.gov/resources/news/20200319_covid19_update.jsp.
24
   Mem. from William Barr, Att’y Gen., U.S. Dep’t of Justice, on Prioritization of Home Confinement as
Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020),
https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.pdf.
25
   Mem. from William Barr, Att’y Gen., U.S. Dep’t of Justice, on Increasing Use of Home Confinement at


                                                        9
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 10 of 24 PageID #: 10




            23.    Departments of corrections in jurisdictions across the country have responded to

 the pandemic by suspending visitation at correctional facilities, though some have allowed limited

 exceptions for legal visits. 26 The Indiana Department of Corrections has suspended public

 visitation to its facilities until further notice and suspended legal visitation until at least July 15,

 2020. 27

            24.    On March 13, 2020, BOP closed the doors of every federal prison across the

 country to all visitation, including legal visits. To this day, the BOP website still boldly states that

 “all visiting at [USP Terre Haute] has been suspended until further notice.” 28

            25.    Despite the prison’s on-going lockdown to visitors, on June 15, 2020, the

 Department of Justice announced the scheduling of back-to-back executions of three men in July

 and one in August. Immediately thereafter, BOP informed counsel for the prisoners that it would

 reinstate the social, legal, and spiritual visits for the four men under warrant. Though visitation

 was resumed, BOP did not have any plan or policies in place to ensure such visits, let alone the

 executions themselves, could be done safely and in compliance with CDC guidelines during the

 pandemic. Despite numerous requests, BOP has provided little information about COVID-19-

 related safety measures apart from asking for self-reported symptoms, checking temperatures, and

 requiring masks. Verbal screens—i.e., asking a person for a subjective report of symptoms—

 cannot adequately screen new, asymptomatic or pre-symptomatic infections.




 Institutions Most Affected by COVID-19 (Apr. 3, 2020),
 https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf.
 26
    How Prisons in Each State Are Restricting Visits Due to Coronavirus, The Marshall Project (updated June 29,
 2020), https://www.themarshallproject.org/2020/03/17/tracking-prisons-response-to-coronavirus (prisons in only
 three states—Delaware, Missouri, and Oklahoma—have resumed normal visitation, albeit with additional
 precautions and limits).
 27
    Visitation, Indiana Department of Corrections, https://www.in.gov/idoc/3057.htm (last visited July 1, 2020).
 28
    See Federal Bureau of Prisons, USP Terre Haute, https://www.bop.gov/locations/institutions/thp/ (last visited July
 1, 2020).


                                                          10
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 11 of 24 PageID #: 11




         26.      Additionally, BOP has provided very limited information about COVID-19 testing

 at USP Terre Haute. As of June 29, 2020, BOP reported a total of eight positive cases and one

 COVID-19-related death. 29 But, as BOP notes on its website featuring the testing data, “[t]he

 number of positive tests at a facility is not equal to the number of cases[.]” 30 Indeed, less than 19

 percent of the prisoner population at USP Terre Haute has been tested for the virus. 31 And, BOP

 has not disclosed any criteria it has established as necessary for a prisoner at USP Terre Haute to

 be administered a test. Nor has BOP disclosed any information about testing for USP Terre Haute

 staff, or whether any quarantine measures are in place for prisoners and staff who exhibit COVID-

 19 symptoms, or precautionary measures in place for isolating those with known exposure to

 COVID-19-positive individuals. All of this information is critical to understanding the full impact

 of COVID-19’s spread within the facility’s walls. For example, based on the number of prisoners

 in quarantine with symptoms who have not yet been tested at Metropolitan Correctional Center in

 New York, an Assistant U.S. Attorney represented at a court hearing that COVID-19 infections at

 the facility are at least seven times what the BOP publicly reported. 32 In fact, some BOP facilities

 have actually stopped testing prisoners who exhibit symptoms as a matter of policy in order to

 conserve testing resources. 33 Thus, the number of prisoners who tested positive for the virus


 29
    Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited June 29, 2020)
 (showing total of five prisoners who tested positive, one prisoner who died, and two prisoners who have recovered
 at FCC Terre Haute facilities).
 30
    Id.; see None of us have ever been told to slow down on Testing, NPR (June 23, 2020),
 https://www.npr.org/2020/06/23/881674932/watch-live-fauci-redfield-to-testify-on-trump-administrations-covid-19-
 response (congressional testimony of Dr. Fauci: “Right now, the data at a national level suggests that for every
 documented infection that you have as a case report, there’s actually about 10 other individuals that have been
 infected”).
 31
    See Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited June 29,
 2020) (reporting COVID-19 tests administered to 230 of the 1,300 prisoners detained at the facility).
 32
    Larry Neumeister, Federal lawyer: COVID-19 at federal jail worse than reported, Associated Press (June 2,
 2020), https://abcnews.go.com/Health/wireStory/fed-lawyer-covid-19-federal-jail-worse-reported-71032387.
 33
    Greg LaRose, Oakdale federal prison stops testing inmates with COVID-19 symptoms, WDCU News (Mar. 31,
 2020), https://www.wdsu.com/article/oakdale-federal-prison-stops-testing-inmates-with-covid-19-
 symptoms/31989498#.


                                                        11
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 12 of 24 PageID #: 12




 confirms only that there are active, current COVID-19 infections among USP Terre Haute

 prisoners.

                 Attendance at the Planned Execution at USP Terre Haute Would
                        Pose a Grave Risk to Rev. Hartkemeyer’s Health

         27.      At least six executions set for this spring and summer have been rescheduled

 because of the pandemic. 34 Missouri is the only state to have carried out an execution since mid-

 March, when the BOP moved to close facilities because of the growing COVID-19 outbreaks. 35

 The death row prisoner had sought a stay of execution on the ground that 50 correctional officers

 would be involved in carrying out the execution at the Missouri prison. In response, the State

 contended that only the Executive Branch had the authority to consider the safety of the outbreak.

 On May 19, the date of the execution, Missouri had recently entered its first phase of “re-opening,”

 as had other states. 36 The Eastern Reception Diagnostic and Correctional Center (“ERDCC”) did

 not have any reported COVID-19 cases before the execution was carried out. One month later,

 ERDCC reported 21 positive cases with other tests pending. 37


 34
    See Jess Bravin, Prisoner Executions Are Put Off Because of Pandemic, Wall Street Journal (Mar. 26, 2020);
 Tennessee v. Oskar Franklin Smith, No 89-F-1773 (Tenn. Apr. 17, 2020) (June 4, 2020 execution rescheduled for
 February 4, 2021 “due to the COVID-19 pandemic”),
 http://www.tncourts.gov/sites/default/files/docs/order_execution_reset_for_february_4_2021.pdf; In re Hummel,
 No. WR-81,578-02, 2020 WL 1268970, at *1 (Tex. Crim. App. Mar. 16, 2020) (sua sponte order granting 60-day
 stay of execution “in light of the current health crisis and the enormous resources needed to address that
 emergency”); In re Beatty, No. WR-59,939-04, 2020 WL 1329145, at *1 (Tex. Crim. App. Mar. 19, 2020) (same);
 In re Hernandez, No. WR-81,577-02, 2020 WL 1645052, at *1 (Tex. Crim. App. Apr. 1, 2020) (granting 60-day
 stay of execution in recognition that execution “should be stayed at the present time”); In re Busby, No. WR-70,747-
 03, 2020 WL 2029306, at *1, (Tex. Crim. App. Apr. 27, 2020) (same); Texas v. Carlos Trevino, No. 1997-CR-
 1717D (Bexar Co. Dist. Ct. Apr. 15, 2020) (order granting unopposed motion to withdraw original execution date
 and resetting execution date to September 30, 2020 “due to restrictions and concerns caused by the COVID-
 19/Coronavirus pandemic”), https://files.deathpenaltyinfo.org/documents/Trevino-Carlos-TX-Bexar-Cty-Order-
 Rescheduling-Execution-2020-04-15.pdf.
 35
    Erik Ortiz, Missouri holds nation’s first execution during coronavirus pandemic, NBC News (May 20, 2020),
 https://www.nbcnews.com/news/us-news/missouri-holds-nation-s-first-execution-during-coronavirus-pandemic-
 n1210646.
 36
    Jasmine C. Lee et al., See How All 50 States Are Reopening (And Closing Again), N.Y. Times (updated June 29,
 2020), https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html.
 37
    Bobby Radford, COVID-19 Outbreak Confirmed at Prison in Bonne Terre, Daily Journal Online (June 19, 2020),
 https://dailyjournalonline.com/news/local/govt-and-politics/covid-19-outbreak-confirmed-at-prison-in-bonne-


                                                         12
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 13 of 24 PageID #: 13




         28.      The scale of necessary, forced human contact for the planned federal execution at

 USP Terre Haute, involving the participation of hundreds of people, greatly exceeds that which

 was required for the execution of a state prisoner in Missouri. The execution itself, and the days

 of intensive close contact by hundreds of staff and visitors at the prison, threaten to become a

 super-spreader event. “Super-Spreading events occur when a single person infects a large number

 of other people—sometimes 10, 20, sometimes even more in one setting.” 38 Super-spreader events

 have been well documented across the country during the pandemic. In Albany, Georgia, for

 example, COVID-19 spread among more than 100 people who traveled to attend the funeral of a

 loved one. 39 After traveling to a conference in Boston, over 100 of 175 attendees contracted the

 virus and spread it to their respective hometowns in Indiana, Tennessee, and North Carolina,

 among other locations. 40 Recognizing the risk of super-spreader events, organizers have already

 canceled large gatherings scheduled as late as August and September across the state of Indiana. 41

 And Indiana continues to require limited capacity and social distancing measures in most public

 settings, and to disallow altogether “[c]onventions, fairs, festivals, parades, and similar events.” 42



 terre/article_c7222072-e242-513d-871a-c63a9c30cfbc.html.
 38
    Nicole Brown, What is a coronavirus “super-spreading” event?, CBS News (May 15, 2020),
 https://www.cbsnews.com/news/super-spreader-coronavirus/.
 39
    Ellen Barry, Days After a Funeral in a Georgia Town, Coronavirus ‘Hit Like a Bomb’, N.Y. Times (Mar. 30,
 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-funeral-albany-georgia.html.
 40
    Farah Stockman & Kim Barker, How a Premier U.S. Drug Company Because a Virus ‘Super Spreader’, N.Y.
 Times (Apr. 12, 2020), https://www.nytimes.com/2020/04/12/us/coronavirus-biogen-boston-superspreader.html.
 41
    See e.g., Chris Sims & Ethan May, 2020 Indiana State Fair cancelled due to coronavirus pandemic, Indianapolis
 Star (June 4, 2020), https://www.indystar.com/story/entertainment/state-fair/2020/06/04/2020-indiana-state-fair-
 canceled- coronavirus-pandemic/3146126001/ (Indiana State Fair scheduled for August 7-23 is canceled because
 “safety is our number one priority.”); Melissa Hudson, Marshall County Blueberry Festival Cancelled, ABC57
 (June 25, 2020), https://www.abc57.com/news/marshall-county-blueberry-festival-cancelled (annual festival in
 Marshall County, Indiana, scheduled for September 4-7 is canceled because organizers could not meet governmental
 requirements during Indiana’s re-opening); Mary Willkom, Rev Indy Cancels 2020 Event, Inside Indiana Business
 (June 26, 2020),
 https://www.insideindianabusiness.com/story/42296271/rev-indy-cancels-2020event (popular Indiana charity event
 at Indianapolis Motor Speedway officially canceled after being initially postponed to August 23, 2020).
 42
    Back on Track Indiana, Stage 4, https://backontrack.in.gov/files/BackOnTrack-IN_WhatsOpen-Closed-stage4.pdf
 (last visited June 29, 2020).


                                                       13
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 14 of 24 PageID #: 14




         29.        In November 2019, Rick Winter, counsel for the Federal Bureau of Prisons North

 Central Region, submitted a declaration describing the enormous preparation and personnel

 required under the BOP’s protocol for carrying out Mr. Purkey’s execution. 43 The Government’s

 plan for the execution involves “activation of the execution team, which consists of 40 BOP staff

 members,” who normally conduct a “wide range of correctional and administrative positions” and

 who will spend several days before the execution practicing and preparing for the execution. 44

         30.        In addition to the 40 members of the execution team, the protocol involves

 approximately 200 FCC Terre Haute staff who will perform security and support for the

 execution. 45 These staff will be “pulled away from their normal duties,” including preparation of

 prisoner meals. 46 BOP plans to staff specialized BOP teams with 50 individuals traveling to FCC

 Terre Haute from other prisons. 47 The approximately 300 BOP and FCC Terre Haute staff will be

 supplemented by additional staff from various federal, state, and local law enforcement agencies

 to provide additional security. 48 Many of these individuals will be traveling by air and staying in

 local hotels. 49

         31.        The Government’s plan therefore requires individuals to converge in Terre Haute

 from around the country and thus face potential exposure to COVID-19 on planes, in airports, and

 in hotels, and cause others to be exposed. These individuals will then convene and mix in enclosed

 spaces with BOP staff drawn from around a prison with known COVID-19 cases for group

 training, practices, meetings, and on-site work, escalating the risks of infection for the prisoners,



 43
    In Re Matter of Federal Bureau of Prisons’ Execution Protocol Cases, No. 1:19-mc-145-TSC, Declaration of
 Rick Winter (“Winter Decl.”), ECF No. 54 (D.D.C. Nov. 21, 2019).
 44
    Id. ¶ 5.
 45
    Id. ¶ 8.
 46
    Id.
 47
    Id. ¶ 10.
 48
    Id. ¶ 7.
 49
    Id. ¶ 5.

                                                       14
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 15 of 24 PageID #: 15




 staff, and ultimately anyone attending the execution. While even the air travel alone poses a

 significant risk of COVID-19 infection, the BOP plan compounds the exposure through various

 dangerous touchpoints.

         32.     In addition to the BOP staff who will be participating in the execution itself, others

 including the prisoner’s family members, defense team, and spiritual advisor, and the victim’s

 family members, will have to travel great distances, many by plane, and stay in local hotels in

 order to be present on the day of the execution. Mr. Purkey’s mitigation specialist, for example,

 who was also designated with Rev. Hartkemeyer as a witness, will need to travel 650 miles from

 Baltimore to attend the execution.

         33.     Protestors and counter protesters are expected to be on the prison grounds and in

 close contact with staff. 50 The Government plans to contract buses to transport demonstrators, and

 send staff, drawn from the wide pool of individuals assembled, for security for the demonstrators. 51

         34.     Large numbers of media can also be expected to converge on the prison grounds.

 Television news camera crews, reporters, and other media crews will set up tents in order to cover

 the entire spectacle. The July 13, 2020 execution date for Danny Lee and July 15, 2020 execution

 date for Mr. Purkey would be the first federal executions since 2003. The media presence at the

 2001 Timothy McVeigh execution “had the look and feel of a fairground or circus,” with a host of

 media tents and media staff roaming the grounds on golf carts. 52 The reporters will attend a lottery

 where ten media witnesses will be selected to view the execution. 53


 50
    A Plan is in Place for Protesters at the Prison, WTHI TV (June 17, 2020),
 https://www.wthitv.com/content/news/A-plan-is-in-place-for-protesters-at-the-prison-571319451.html.
 51
    Winter Decl. ¶ 9.
 52
    Andrew Cohen, Same Planet, Different Worlds, CBS News (June 10, 2001),
 https://www.cbsnews.com/news/same-planet-different-worlds/.
 53
    See Bureau of Prisons, Media Witness Form,
 https://www.bop.gov/resources/federal_execution_media_form.jsp?irn=14679%E2%80%90045 (last visited June
 29, 2020).


                                                    15
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 16 of 24 PageID #: 16




            35.      The Federal Regulations direct the attendance of up to 24 witnesses to the

 execution: six individuals selected by the death row prisoner, eight citizen witnesses, and ten

 members of the press. 54 In addition to the 40-person execution team, the execution facility is

 expected to hold these 24 witnesses, the death row prisoner, and an unspecified and uncapped

 number of attorneys for the Department of Justice.

            36.      The execution facility, sometimes referred to as the “Death House,” is a separate

 facility on the FCC Terre Haute grounds. It is a small, single story building, like a small home.

 The witnesses and prison staff are shuttled together in a van to the facility from the main

 correctional complex prior to arriving at separate entrances for various groups of witnesses. In the

 days leading up to the execution, attorneys have to visit with their client in the Death House. At

 the 2003 execution of Louis Jones, Jr., Mr. Jones’s attorney, his daughter, and three prison

 ministers had to stand “shoulder to shoulder” to fit in the room to talk with Mr. Jones before the

 execution. During the execution itself, the witnesses are grouped into four separate viewing

 rooms—one for media; one for the victim’s family members; one for attorneys, the prisoner’s

 loved ones, and his spiritual advisor; and one for government officials.

            37.      These viewing rooms are cramped and it is not possible to socially distance.

 Additionally, those in the viewing rooms cannot see the prisoner unless they are inches from the

 Plexiglass separating the witnesses from the prisoner. The need to be close to the glass to see and

 be seen from the viewing room further exacerbates the impracticality of social distancing.

            38.      The fact that the government scheduled the July executions back-to-back further

 adds to the risk of contracting COVID-19 that all attendees and participants face. July 13, 2020,

 the scheduled execution date of death row prisoner Danny Lee, will bring Mr. Lee’s own group of



 54
      28 C.F.R. § 26.4(c)(3)-(4).

                                                    16
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 17 of 24 PageID #: 17




 counsel and family together with media witnesses, the victim’s family members, spiritual support,

 and government officials from all over the country, interacting with each other and BOP staff

 within the prison and the Death House. Just two days later, Rev. Hartkemeyer is expected to attend

 Mr. Purkey’s execution, where a different group of counsel, loved ones, media witnesses, victim’s

 family members, and government officials from different parts of the country will interact with

 each other and BOP staff, many of whom were exposed during Mr. Lee’s execution, and within

 the same prison and Death House where those who participated in Mr. Lee’s execution came in

 contact. These are prime conditions, not just for Rev. Hartkemeyer to contract COVID-19, but for

 a super-spreader event.

            39.       Under the Federal Regulations, each death row prisoner is entitled to select a

 spiritual advisor to attend his execution. 55 The physical presence of a spiritual advisor of the

 prisoner’s choice is essential to fulfilling the need to comfort and prepare a prisoner for death.

            40.       Rev. Hartkemeyer has served as the spiritual advisor to Mr. Purkey for more than

 eleven years, since January 2009. Mr. Purkey appointed Rev. Hartkemeyer as his Minister of

 Record in 2013. For the last decade prior to the COVID-19 pandemic, he visited Mr. Purkey

 approximately once a month. During these visits, Rev. Hartkemeyer provided Mr. Purkey spiritual

 guidance and counseling consistent with Zen Buddhist traditions.

            41.       Rev. Hartkemeyer’s last in-person visit with Mr. Purkey was in February 2020.

 The prison canceled his next visit, scheduled for March 21, 2020, due to the pandemic. The

 Religious Services Assistant at BOP notified Rev. Hartkemeyer that religious visits would be

 canceled through at least June 30, 2020 as a result of BOP’s issuance of a “Shelter in Place” order.




 55
      28 C.F.R. § 26.4(c)(3)(i).

                                                     17
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 18 of 24 PageID #: 18




        42.       Mr. Purkey was initially scheduled for execution on December 13, 2019. A stay of

 execution was entered on November 20, 2019, and upheld by the U.S. Supreme Court on

 December 6, 2019 pending a decision by the U.S. Court of Appeals for the District of Columbia

 Circuit. Prior to the issuance of the stay, Mr. Purkey designated Rev. Hartkemeyer as his spiritual

 advisor to attend his execution, and on November 21, 2019, Defendant Watson sent Rev.

 Hartkemeyer a form to attend the execution. The form indicated that witnesses had to report to

 the Vigo County Sherriff’s Office parking lot to be transported to FCC Terre Haute for processing.

        43.       Rev. Hartkemeyer intended to attend the execution of Mr. Purkey.             Rev.

 Hartkemeyer’s sacred, religious obligation to Mr. Purkey, who has been in Rev. Hartkemeyer’s

 spiritual care for over a decade, compels him to attend the execution, where Mr. Purkey will face

 this ultimate moment of crisis. The warrant for the December 13 execution date expired as the

 result of a stay in ligation challenging the Government’s lethal injection protocol, and the

 execution did not take place.

        44.       On June 15, 2020, the Government notified Mr. Purkey that it had set a new warrant

 for his execution on July 15, 2020. On the same day, June 15, the Department of Justice issued a

 press release announcing Mr. Purkey’s newly scheduled execution date. At no time did the

 Government acknowledge that it had scheduled Mr. Purkey’s execution in the midst of an ongoing

 pandemic. Nor did it display awareness of the serious public health risks involved or announce

 any enhanced measures it intended to pursue in response to COVID-19 to ensure the safety of all

 those present.

        45.       Rev. Hartkemeyer is now forced to choose between abandoning his religious

 obligation to Mr. Purkey and facing an unacceptably high risk of COVID-19 exposure. In order

 to protect his health, and consistent with CDC and state guidance, Rev. Hartkemeyer has been self-



                                                  18
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 19 of 24 PageID #: 19




 isolated in his home since the start of the pandemic. 56 Now, he would need to break that isolation,

 comingle with hundreds of other individuals, and enter a prison with an active COVID-19

 outbreak. The prison itself is unsafe for him as a medically vulnerable person, and even entering

 the prison places him at an unacceptable risk. But this risk is overshadowed by the even greater

 risks involved in attending the execution. The execution would require him to come into repeated

 and close contact with correctional and security staff who have themselves recently traveled across

 the country or have been in close contact with others who have. These contact points include when

 he: (1) is transported from his car to the main security area for the prison; (2) goes through

 security, hands in his ID, has his hand stamped, and potentially is searched; (3) is transported with

 others from the main prison admission area to the Death House; (4) is performing his duties to Mr.

 Purkey during the execution, and while so doing is forced to stand in close contact in a small

 cramped room and share a ventilation system with over 50 other people; and (5) is escorted out of

 the Death House with others and returned to his car.                     In Rev. Hartkemeyer’s own words,

 Defendants have placed him “in the impossible position of violating my religious duties or risking

 my health and life to carry them out.”

                                            CAUSE OF ACTION
                             Violation of the Religious Freedom Restoration Act
                                             (42 U.S.C. § 2000bb)

          46.      Plaintiff realleges and incorporates by reference the allegations set forth above in

 paragraphs 1 through 45.




 56
   See CDC, Coronavirus Disease 2019 (COVID-19): People Who Need to Take Extra Precautions,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html (last visited July 1, 2020) (advising
 older adults and people with underlying medical conditions to “[l]imit . . . interactions with other people as much as
 possible); Ind. Exec. Order No. 20-32 § 3(c) (June 11, 2020), available at
 https://www.in.gov/gov/files/Executive%20Order%2020-32%20(Stage%204).pdf (Governor Holcomb executive
 order urging individuals “65 and above and those who are sick or have underlying medical issues . . . to stay in their
 residence to the extent possible, except as necessary to seek medical care.”).

                                                          19
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 20 of 24 PageID #: 20




        47.     Under RFRA, the federal government “shall not substantially burden a person’s

 exercise of religion even if the burden results from a rule of general applicability” unless the

 government “demonstrates that application of the burden to the person” is (1) “in furtherance of a

 compelling governmental interest” and (2) “the least restrictive means of furthering that

 compelling governmental interest.” 42 U.S.C. § 2000bb-1.

        48.     As a Buddhist priest, Rev. Hartkemeyer is religiously called to provide spiritual

 counseling and guidance to incarcerated individuals. Rev. Hartkemeyer has served as Mr.

 Purkey’s priest for more than a decade and, when Mr. Purkey was previously scheduled for

 execution in December 2019, was designated as the “spiritual adviser” who “shall be present,” 28

 CFR § 26.4(c), for Mr. Purkey’s execution. Rev. Hartkemeyer holds a sincere religious belief that

 he made a spiritual commitment to serve as Mr. Purkey’s priest and that, in order to fulfill this

 religious commitment, he must be present at the execution.

        49.     At the same time, because of his age and respiratory conditions, Rev. Hartkemeyer

 is highly vulnerable to COVID-19.

        50.     Rev. Hartkemeyer’s religious exercise is substantially burdened because

 Defendants—in scheduling Mr. Purkey’s execution to take place during a pandemic—have

 imposed on him substantial pressure to abandon his religious obligations as Mr. Purkey’s priest

 and violate his sincere religious beliefs regarding the nature of his role as a spiritual advisor. Rev.

 Hartkemeyer has been put to an untenable choice: risk his health, and possibly his life, in order to

 carry out his sincere religious beliefs, or violate those beliefs by failing to fulfill his religious

 commitment toward Mr. Purkey.

        51.     Under RFRA’s robust strict-scrutiny test, Defendants cannot justify imposing this

 substantial burden on Rev. Hartkemeyer.



                                                   20
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 21 of 24 PageID #: 21




        52.     Even if Defendants have a compelling interest in carrying out Mr. Purkey’s

 execution at some point, they have no compelling interest in doing so during a pandemic. On the

 contrary, the government’s interest in this case should weigh toward delaying the execution

 because proceeding along the current timeline risks the spread of COVID-19 and puts at serious

 risk the health and lives of every individual who participates, including those who have a right—

 and, in Plaintiff’s case, a religious obligation—to be present for Mr. Purkey’s death.

        53.     Nor do Defendants have a compelling interest in proceeding with an execution

 without a witness whose attendance has been mandated by law.

        54.     Any asserted urgency by Defendants is belied by the fact that—for more than 16

 years—they failed to promulgate a revised execution protocol and only recently began to schedule

 executions again.

        55.     Moreover, whatever interests Defendants may claim, carrying out Mr. Purkey’s

 execution on July 15 is not the least restrictive means available to Defendants of furthering those

 interests. In the weeks after Defendants set Mr. Purkey’s execution date, coronavirus infections

 and deaths have surged across the country. The danger of exposure to COVID-19 is higher than

 ever, and the nature of an execution conducted at a prison compounds that danger for those in

 attendance. Defendants’ alleged interests will still be served even if the execution is delayed until

 a time when it can be attended by Rev. Hartkemeyer without posing a severe risk of harm to his

 health and life. Several states have suspended executions for the same reason, and their interests

 (no doubt similar to Defendants’ interests here) have not been vitiated as a result.

                                       CAUSE OF ACTION
                              Arbitrary and Capricious Agency Action
                                         (5 U.S.C. § 706(2))

        56.     Plaintiff realleges and incorporates by reference the allegations set forth above in

 paragraphs 1 through 55.

                                                  21
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 22 of 24 PageID #: 22




        57.      The APA provides a cause of action in federal district court for any person

 aggrieved by final agency action. See 5 U.S.C. §§ 702-704.

        58.      The APA provides that the reviewing court shall hold unlawful and set aside agency

 action, findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, or

 otherwise not in accordance with law. Id. § 706(2)(A).

        59.      An agency must consider all relevant facts and provide a reasoned explanation for

 its actions, and must not merely provide conclusory statements to justify its decisions.

        60.      An agency action that does not meet these standards is arbitrary and capricious, and

 must be set aside.

        61.      Defendants scheduled Mr. Purkey’s execution without considering the import of

 the ongoing COVID-19 pandemic and the significant public health risks that proceeding with the

 execution in such an environment poses. Defendants failed to consider less restrictive, yet easily

 administered alternatives, most obviously delaying Mr. Purkey’s execution until such time as the

 immediate danger posed by COVID-19 has passed.

        62.      Defendants therefore acted arbitrarily and capriciously. As a result, the currently

 scheduled date for Mr. Purkey’s execution should be set aside.

                                   REQUEST FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

 favor and that the Court:

              a. Grant a declaratory judgment finding that carrying out Mr. Purkey’s execution

                 during a documented COVID-19 outbreak at USP Terre Haute and in the United

                 States without a vaccine or treatment available imposes a substantial burden on

                 Rev. Hartkemeyer’s exercise of religion and is neither justified by a compelling



                                                  22
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 23 of 24 PageID #: 23




              governmental interest nor the least restrictive means of furthering any compelling

              governmental interest;

           b. Grant a declaratory judgment finding that scheduling Mr. Purkey’s execution

              during the COVID-19 outbreak is arbitrary and capricious action, and setting aside

              the warrant of execution;

           c. Grant injunctive relief prohibiting the BOP from carrying out the execution until

              treatment or a vaccine is available;

           d. Award attorney’s fees and costs as the Court deems equitable and just; and

           e. Award such other and further relief as the Court deems equitable and just.



 Dated: July 2, 2020

                                                     Respectfully submitted,

                                                     /s/    David C. Fathi

  Douglas Hallward-Driemeier*                         David C. Fathi**
  Maria G. Calvet*                                    Daniel Mach*
  Michelle H. Behrens*                                Heather L. Weaver*
  John T. Dey*                                        Jennifer Wedekind*
  ROPES & GRAY LLP                                    AMERICAN CIVIL LIBERTIES UNION
  2099 Pennsylvania Avenue NW                           FOUNDATION
  Washington D.C. 20006                               915 15th Street NW
  Tel: (202) 508-4600                                 Washington, DC 20005
  Douglas.Hallward-Driemeier@ropesgray.com            (202) 548-6603
  Maria.Calvet@ropesgray.com                          dfathi@aclu.org
  Michelle.Behrens@ropesgray.com                      dmach@aclu.org
  John.Dey@ropesgray.com                              hweaver@aclu.org
                                                      jwedekind@aclu.org

                                                      Cassandra Stubbs*
                                                      Amy Fly*
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION
                                                      201 W. Main St., Suite 402
                                                      Durham, NC 27701


                                               23
Case 2:20-cv-00336-JMS-MJD Document 1 Filed 07/02/20 Page 24 of 24 PageID #: 24




                                           (919) 688-4605
                                           cstubbs@aclu.org
                                           afly@aclu.org

                                           *pro hac vice motion forthcoming

                                           **Not admitted in D.C.; practice limited
                                            to federal courts



                                           Attorneys for Plaintiff




                                      24
